Title: To Benjamin Franklin from Noble Wimberly Jones, 8 July 1771
From: Jones, Noble Wimberly
To: Franklin, Benjamin


Dear Sir
Savannah July 8, 1771
I received on the first instant yours of 5th March and first of May, am very glad the Bills to reimburse the Money you kindly advanced for the province are paid. I am kindly obliged to you for intresting yourself in favour of Mr. Winter. It amazes me to hear that his regard for, or connections with, Mr. Whitefield, a gentleman to whom the utmost Mallice could scarce charge with anything blame worthy, should be an objection of Ordination to him, especially by a Society whose profession and duty it is to encourage Religion (impartially) by every means in their power, and even supposing he has been Educated in another sphere I think if he is now quallified it is rather an acquisition to the Church than an objection to him, for if a parent &c put’s a Child to a profession or trade he does not like when capable of judging for himself, is he tho’ ever so disagreable to him still obliged to continue in it? Surely no; I trust however that by your interposition Mr. Winters Ordination may still be effected. My sentiments of Mr. Whitefield intirely coincide with yours and I greatly lament the little prospect of any to near equal his Integrity and Indefatagable Zeal for the good of Mankind. With respect to what you mention from Mr. Maudit relative to the Dissenters, am realy at a loss how to act and therefore have not said anything to Frink as yet fearing (on our present footing) it may give offence but as I am thoroughly convinced of the necessity of as general an union as posible in America, if I can think of any mode, will very readily and heartily do all in my power to settle the difference. If we should have an Assembly suffered to again sit to do business they may probably do something therein, when if the entreaties of my neighbours should over rule my private intrest and inclinations I then may do more than I choose to do in a private capacity as I think my right there to speak frely on any subject that occurs: but whether shall serve again can’t yet determine. It would give me pleasure to see the people better supplied. The Laws of the province you ought certainly to be furnished with. The reasons for Dissolving the first Assembly must what ever he may say, have been the committing the deputy Secretary which I imagine the King himself would not have done in such a case as that was. It could not be the other reason, as the Governor Acknowledged having answers to his first Letter’s (I think in September) which must be what the Board of Trade referred to. Why therefore he would not construe it in that light I cant conceive, however he received what he deemed sufficient a day or two before the Dissolution and therefore time enough to prevent it if so disposed and that the cause; but to shew the Man and his disposition, because I would not rest silent under a false imputation as in his Harangue to the Council, tho’ I only in the most modest manner denied what I never heard him say or understood he meant, for he could have no other reason, he carried his resentment to that hight that when I was chose Speaker of the next Assembly, he disaproved the Choice, which the Assembly by a great majority (indeed every disintrested person) looking on as what he had no right to either by Law or reason, tho’ they did to prevent delaying the business of the province make choice of another Member as Speaker, yet thought proper to shew they deemed it a breach of their privilledges and therefore came to a Resolution accordingly which you have no doubt seen in the public papers as from the Journals of the House of the 25. April &c (The Parliament would not give up the point as in the case of Sir Edwd. Seymour in King Charles the 2ds. Reign vide Parliamentary debates) and for which Resolution as he says no other mode would serve him but to dissolve that Assembly also notwithstanding the rumours of Wars the want of several very necessary Laws and of Taxes for the support of the provincial Government &c and is now leaving the province without one. His Creatures in reference to an Agent tells us the Governor will have no Coadjutor. Your Sollicitations in behalf of the Negro Law &c, am certain will be greatfully acknowledged by every well wisher to the province. As the Election Act was offered for the Assent, as early as the Negro Law, I can’t conceive after the professions he made what could be the cause it did not go with that to the Board of Trade. I hope all difficulties may be got over respecting Sir William Bakers claim as the property of many depends on their land being some way or other confirmed to them and Law being very expensive, must in behalf of many concerned wish your utmost endeavours in that matter as soon as the obsticles you mention are removed. The Governor will scarce afford you any assistance in that tho he probably will be present, for he as I have heard received a Fee in Carolina when Attorney general there from Sir Williams Attorneys and has always seemed to favour that claim, so has Mr. Habersham. I mention this that you may be on your gard. I wish you had (as you intended by yours of 5. March) wrote to the Committee of Corrispondence relative to public matters they were not dissolved with the House as you imagined, if you’l observe they continue during the continuance of the Ordinance which did not expire untill the first June last, but they might certainly have received at any time till others were appointed, an Account of transactions that hapened to that very day. Your Letters containing some matters of a private nature or what the Committee had nothing to do with, did not choose to send the Letters to them, and some of the Committee being those that assisted the Governor in using me Ill (and belying me) could not well in person communicate them, when I might omit such parts as were unecessary, or improper. However that you may have no more trouble about it will contrive some Method to acquaint them with what they have a right to know. I now beg leave to conclude with best wishes for your health, prosperity and continuance to represent the Commons of Georgia. With the utmost Esteem I am Dear Sir Your Most Obedient and Very Humble Servant
N W Jones
